996 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Louella TAYLOR, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2475.
United States Court of Appeals, Sixth Circuit.
June 15, 1993.

Before KEITH and RYAN, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Louella Taylor appeals a district court judgment affirming the Secretary's denial of her application for social security disability insurance benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Taylor has not requested oral argument and, therefore, is deemed to have waived oral argument pursuant to Sixth Circuit Rule 9(d).   The Secretary has expressly waived oral argument.


2
Taylor filed an application for social security disability insurance benefits with the Secretary, alleging that she suffered from pain, obesity, dyspnea, depression, and a history of peritonitis.   Following a hearing, the Administrative Law Judge (ALJ) determined that Taylor was not disabled because she had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Taylor then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Taylor has filed a timely appeal.


4
Upon review, we conclude that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Taylor has failed to satisfy the two-part test announced in  Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).   The Secretary properly rejected the medical opinion of Dr. Karunakaran.   Hardaway v. Secretary of Health and Human Servs., 823 F.2d 922, 927 (6th Cir.1987) (per curiam);   Houston v. Secretary of Health and Human Servs., 736 F.2d 365, 367 (6th Cir.1984).   Taylor does not suffer from disabling depression.   Finally, Taylor's arguments have nonetheless been waived in this case because she did not file specific objections to the magistrate judge's report recommending that summary judgment be granted for the Secretary.   See Howard v. Secretary of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.1991).


5
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.